Citation Nr: 1809139	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  09-22 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2009, the Veteran properly requested an in-person hearing with the Board; however, due to the Veteran's incarceration at that time, he was unable to attend a hearing and subsequently withdrew the hearing request.  


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's PTSD with depression was related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD with depression has been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).
	

REASONS AND BASES FOR FINDING AND CONCLUSION

      Legal Criteria

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Entitlement to service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders; (2) a link between current symptoms and an in-service stressor, as established by medical evidence; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

If the evidence establishes that the claimant engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the claimant's service, the claimant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran has advanced that he developed an acquired psychiatric disorder, to include PTSD, related to his service in the Republic of Vietnam.  The Veteran's DD Form 214 indicates that he served in the Republic of Vietnam from August 1970 through February 1971.  Moreover, the Veteran received a Purple Heart for his service in the Republic of Vietnam, establishing that he engaged in combat with the enemy during his service.  He reported several stressors relating to this period of service.  The Veteran reported that the first stressor incident took place 30 days after he arrived in Vietnam.  He saw incoming mortar while on guard duty.  The following day, he went to the aid station and saw a Vietnamese man lying on the table with his face "blown off" and his chest wide open.  He began to vomit and from that day forward, he reported being a nervous wreck.  The Veteran reported that he began doing drugs to help him cope and sleep.  

The Veteran's next stressor that he consistently reported throughout the record and over the decades included an incident while he was on patrol.  He reported that he usually slept with his head inside the driver's hatch, but on that particular night, he slept with his feet near the driver's hatch.  He reported that a rocket propelled grenade hit the driver's hatch and hit Pete, the driver, in the head.  The Veteran grabbed Pete, but Pete did not move.  The Veteran reported that he returned fire for about 15 minutes and noticed something wet and hot on his face, arms, and chest.  When he was later air lifted to a hospital with shrapnel in his left leg, he saw that he was covered with Pete's blood and brain matter.  He reported that he started hollering and was scared to death.  See September 1983 VA examination; see also Dr. L. B.'s December 2016 report; April 2017 psychotherapy notes.  

The Board finds that the Veteran has an acquired psychiatric disorder, to include PTSD and depression.  Although there is conflicting evidence regarding whether the Veteran has a diagnosis of PTSD, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran has a current diagnosis of PTSD.  In this regard, as early as April 1983, psychologist Dr. Robert Atwell determined that the Veteran manifested several symptoms characteristic of PTSD including nightmares, uncontrollable rage, isolation, and occasional flashbacks.  In a September 1983 disability evaluation, the examiner noted that vegetative symptoms of depression appeared present.  The Veteran's examination was difficult due to lack of energy and guardedness.  The examiner noted that a schizophrenic disorder and PTSD needed consideration in the differential diagnosis.  The examiner found, however, that the Veteran's symptoms were most likely caused by his polysubstance abuse and character disorder.

An August 2013 VA examiner evaluated the Veteran for PTSD and found that it was less likely than not that the Veteran has PTSD.  In explaining this finding, the examiner noted that the Veteran did not report symptoms while incarcerated and did not seek ongoing treatment for PTSD.  The Board finds this rationale inadequate because an absence of treatment history for PTSD is not evidence of absence of the disability.  In an August 2015 mental health note, it was specifically noted that there was no PTSD diagnosis in the record because the Veteran had never sought help.  Additionally, the record shows reported symptoms of PTSD as early as April 1983, as explained above.  Indeed, in October and November of 2015, the Veteran tested positive for PTSD screenings.

A May 2016 VA examiner disagreed with the Veteran's psychiatrist's diagnosis of PTSD and determined the evidence found during the examination did not support a PTSD diagnosis.  The VA examiner determined that the Veteran had personality disorder with antisocial traits instead, and pointed to the Veteran's troubled past of incarceration and polysubstance abuse.  The Board acknowledges the Veteran's reports that his substance abuse began after his first stressor while in-service, and that he self-medicated, as a means to cope and sleep, both during service and after service.  See Dr. L. B.'s December 2016 report (where Dr. L. B., a medical doctor and geriatrician, attributed the Veteran's substance abuse to the trauma suffered while in-service).  In acknowledging both sides of the spectrum here, the Board finds Dr. L. B.'s attribution of polysubstance abuse to in-service trauma more convincing than the notion that polysubstance abuse caused the Veteran's psychiatric condition because of the Veteran's early symptoms of PTSD in 1983 and the Veteran's consistency in reporting his in-service stressor.

In a May 2016 psychiatry note, the Veteran's examiner noted that it was possible that the Veteran underreported his trauma and symptoms given his mistrust and reluctance to discuss his mental health.  Additionally, in September 2016, it was again noted that the Veteran likely had a "mood disorder."  These treatment records further lend an explanation as to the lack of PTSD treatment and further indicate the existence of a psychiatric condition.

In December 2016, Dr. L. B. specifically urged the VA to reconsider the Veteran for service connection due to PTSD.  He pointed to the Veteran's daily nightmares and flashbacks, consistent with PTSD.  Dr. L. B. also noted that the Veteran's symptoms extend back to the time of his discharge.  The Board recognizes the Veteran's reports of PTSD-related symptoms in 1983 and finds Dr. L. B.'s opinion more probative as it is supported by the record indicating early signs of PTSD.  Additionally, Dr. L. B. specifically discussed the Veteran's symptoms and stressors in considering the criteria for a PTSD diagnosis, and supported his findings by citing to the Veteran's symptoms and behaviors.  

At an April 2017 psychotherapy treatment visits, the Veteran was diagnosed with PTSD and he reported symptoms including hyperarousal, avoidance, numbness, and re-experiencing stressors by way of nightmares.  He reported that the smell of the Republic of Vietnam, including the stench of death and the smell of the jungle, were still with him.  He also reported hypervigilance, to the point where he wakes up in the morning looking for his weapon.  His wife, in a January 2017 statement, corroborated these symptoms by noting that since his return from the Republic of Vietnam, he has nightmares, night sweats, and self-isolates.  In August 2017 and September 2017, Drs. J. F. and N. W. diagnosed PTSD, respectively.  

In August 2017, Dr. N. B. provided an addendum opinion to her May 2016 VA examination.  Dr. N. B. found no reason to alter her finding that the Veteran did not have a PTSD diagnosis, even after considering Dr. L. B.'s opinion.  Instead, she again found a long history of personality disorder with antisocial features.  

The Board notes that existence of a plethora of conflicting evidence regarding a diagnosis of PTSD.  Based on the above, and resolving reasonable doubt in favor of the Veteran, however, the Board finds that the Veteran has current diagnosis of PTSD.

Next, the Board notes that although the Veteran's service treatment records lack any documentation of treatment for psychiatric conditions or any relevant symptoms, the Veteran's claimed in-service stressors are consistent with the places, types, and circumstances of the Veteran's service in the Republic of Vietnam, and there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(2).  As noted above, the Veteran has consistently reported stressors relating to his time as a combat Veteran.  Accordingly, his in-service stressor is conceded for the purpose of this decision.  

Finally, the Board finds that the weight of the evidence is at least in equipoise as to whether there is a nexus, or link, between the currently shown acquired psychiatric disorders and the conceded in-service stressor.  In this regard, although some VA examiners have attributed the Veteran's psychiatric problems to his post-service occupational issues, legal issues, and polysubstance abuse, there is also evidence to the contrary.  To the point, the Veteran began complaining of psychiatric problems after his discharge from service (as early as 1983), and Dr. L. B. has attributed the Veteran's psychiatric problems to his service in the Republic of Vietnam.  

Based on the foregoing, the Board finds that the evidence is at least in relative equipoise, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's acquired psychiatric disorder, to include PTSD and depression is related to his service.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  For these reasons, the Board finds a grant of service connection is warranted for PTSD with depression.  38 C.F.R. §§ 3.303, 3.304(f).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeal


Department of Veterans Affairs


